DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4-11 and 21-24, in the reply filed on 03/22/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-11 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Booher (Pub No 2007/0102960).
With regards to claim 1, Booher teaches an extruded body (70’) comprising a plurality of independent segments (Fig. 6A) coupled together in which the plurality of segments define a surface (22) (Fig. 3, 6, 6A).  Booher teaches that the plurality of segments include a first extruded segment (78a’) having an upper surface, a lower surface opposite the upper surface and at least one internal support (74’) extending between the upper and lower surface and a second extruded mold body segment (78b’) having an upper surface, a lower surface and at least one internal support (74’) extending between the upper and lower surface (Fig. 6A).  Booher teaches that the first and second segments’ upper surfaces together define surface (22) (Fig. 6A).  Booher teaches that the segments are formed from extruded aluminum (¶ 0009, 0014, 0053). 
With regards to the limitation in the preamble that the body is used as a mold to form a composite structure, this limitation is interpreted as an intended use of the product.  The body of claim 1 fully and intrinsically sets forth all of the structural limitations of the claim and the recitation of intended use is not interpreted to impart any particular structural limitation to the device.  As such the recitation of intended use is not interpreted as a positive limitation upon the claimed invention.  See MPEP 2111.02.
With regards to claim 4, Booher teaches that the extrusions run the entire length of the body and each makes up a partial width (Fig 3, 6A, panels are described as monolithic bodies).
With regards to claim 6, Booher teaches the extrusions are identical (Fig. 6A).
With regards to claim 7, Booher teaches using extruded aluminum (¶ 0009, 0014, 0053).
With regards to claim 8, Booher teaches that the extrusions comprise a hollow interior portion (Fig. 6, 6A).  With regards to the limitation “configured to receive a heat exchange fluid”, this limitation is interpreted as limitation on the manner in which the device is used rather than a structural limitation on the device.  As the extrusions of Booher are hollow aluminum extrusions they are interpreted as capable of receiving a heat exchange fluid such as air.
With regards to claims 9-11, Booher teaches that the surface (22) comprises a first and second flat portion with a third portion comprising a recessed channel (E1’) running longitudinally down the connected extrusions (Fig. 3, 6, 6A).
With regards to claim 21, Booher teaches parallel upper and lower surfaces (Fig. 6A).
With regards to claim 22, Booher teaches that the upper surface of the first and second segment are coplanar (Fig. 6A).
With regards to claim 23, Booher teaches that each extrusion comprises three internal supports (72d’, 72c’, 74a’) between the upper and lower surface (Fig. 6).
With regards to claim 24, Booher teaches that the segments comprise an internal passage (hollow portion) defined by adjacent vertical support members .

Claim(s) 1, 4, 6-8 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schneider et al. (Pub No 2012/0223212).
With regards to claim 1, Schneider teaches a mold (formwork element 12) for shaping composite material (concrete) comprising a plurality of independent mold body segments coupled together (Fig. 5a-5e) that are extruded aluminum (¶ 0033) upon which material can be shaped against the outer surface (14) (Abstract, ¶ 0001-0004, Fig. 1-5E).  Schneider teaches that the plurality of elements includes a first and second extruded mold bodies having opposed surfaces with at least one internal support segment extending between the upper and lower surfaces (Fig. 5d) in which the upper surfaces (14) of adjacent mold segments cooperate to define a mold surface.  
With regards to claim 4, Schneider teaches that each segment extends the entire length and a partial width of the surface (Fig. 2).
With regards to claim 6, Schneider teaches two internal segments identical to each other (Fig. 5d).
With regards to claim 7, Schneider teaches that the mold is aluminum (¶ 0033).
With regards to claim 8, Schneider teaches that the mold segments include hollow portions (Fig. 2-5E).  With regards to the limitation “configured to receive a heat exchange fluid”, this limitation is interpreted as limitation on the manner in which the device is used rather than a structural limitation on the device.  
With regards to claims 21 and 22, Schneider teaches parallel coplanar surfaces of the mold segments (Fig. 5A-E).
With regards to claim 23, Schneider teaches a plurality of internal supports extending between the opposed surfaces (Fig. 4A).
With regards to claim 24, Schneider teaches that the segments comprise an internal passage (hollow portion) defined by adjacent vertical support members (Fig. 4A). With regards to the limitation “configured to receive a heat exchange fluid”, this limitation is interpreted as limitation on the manner in which the device is used rather than a structural limitation on the device.  As the extrusions of Schneider are hollow aluminum extrusions they are interpreted as capable of receiving a heat exchange fluid such as air.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booher (Pub No 2007/0102960) as applied to claim 1 above.
With regards to claims 2 and 5, Booher does not teach specific dimensions of the extruded aluminum bodies; however, barring a showing of unexpected results mere changes in size constitute a case of prima facie obviousness as discussed in MPEP 2144.04, and as such it would have been obvious to one of ordinary skill at the time the invention was effectively filed to use a width of 0.5-2 feet for the segments and length of 20-50 feet and width of 8-12 feet for the mold body through routine design choice.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (Pub No 2012/0223212) as applied to claim 1 above.
With regards to claims 2 and 5, Schneider does not teach the particular specific dimensions claimed of the extruded aluminum bodies; however, barring a showing of unexpected results mere changes in size constitute a case of prima facie obviousness as discussed in MPEP 2144.04, and as such it would have been obvious to one of ordinary skill at the time the invention was effectively filed to use a width of 0.5-2 feet for the segments and length of 20-50 feet and width of 8-12 feet for the mold body through routine design choice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742